Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
This invention contains novel features over the cited prior art in Claim 18: 
References Shepard (US 10512347) and Long (US 10512347) teach closures with multiple lids on a closure but fail to teach “a secondary beam positioned to span across said secondary sidewall nesting step over said secondary surrounding sidewall interior, wherein said secondary beam has a secondary beam nesting step on one side and a secondary beam hinge on an opposing side” in which the one of the two lids are “wherein a part of said second outer periphery portion has a second nested step that removably engages said secondary sidewall nesting step and a remaining part of said second outer periphery has a second hinge that is pivotally engaged to said secondary beam hinge” or “an first outer periphery portion having a first nested step configuration that removably engages said secondary sidewall nesting step and said secondary beam nesting step”.
Reference Insta Bru Developments (GB 2091538) teaches “a primary base; (b) a primary surrounding sidewall extending from said primary base, said primary surrounding sidewall being about a primary lengthwise axis, said primary surrounding sidewall having a primary first end portion and an opposing primary second end portion with said primary lengthwise axis spanning therebetween, said primary surrounding sidewall also including a primary outer surface and an opposing primary inner surface, wherein said primary second end portion is adjacent to said primary base, said primary base and said primary inner surface defining a primary surrounding sidewall interior, said primary surrounding sidewall terminating at said primary first end portion in a primary first margin; (c) a primary cap having a cap outer periphery that is stepped and a secondary base having a secondary outer periphery portion engageable with the primary cap,” 
Bridges (US 3684123) teach stacked containers with “a primary cap having a cap outer periphery that is stepped to be removably engagable to said a primary first margin, and a secondary base having a secondary outer periphery portion that includes a secondary shoulder portion that removably engages said primary cap outer periphery.” This reference in combination with the above references would still be missing elements such as “primary cap having a primary cap aperture; (d) a primary cap aperture removably engagable plug” and “further said secondary base including a secondary base aperture; (f) a secondary base aperture removably engagable plug”.  
Schwarz (US20060054625) and Dubinsky (WO 2012059915) teach elements such as “primary cap having a primary cap aperture; (d) a primary cap aperture removably engagable plug” and “further said secondary base including a secondary base aperture; (f) a secondary base aperture removably engagable plug”. However, their use in a further combination of the above references would appear to be hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Insta Bru Developments (GB 2091538) teaches the first cup having a lid and the second cup stacked on the lid of the first cup.
Schwarz (US20060054625) teaches the cup lid having an aperture with a plug.
Bridges (US 3684123) teaches a shoulder on the bottom of a cup to be stacked on a second cup and teaches a lid going over the lip of the cup.
Dubinsky (WO 2012059915) teaches the hole in the top container cup with a plug to be in fluid communication with the bottom container.
Shepard (US 10512347) teaches a hinged lid side and a fully removable cap lid side.
Long (US 10512347) teaches a container with stepped edges on the container and two lids with stepped sides to seal on the container.
Ude (US 20100102057) teaches an aperture with a plug in the lid of the closure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736